Citation Nr: 1513733	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-14 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating prior to February 19, 2013, and a rating in excess of 10 percent thereafter, for degenerative disc disease, lumbar spine (low back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active service from April 1996 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2010, the RO denied service connection for hearing loss, and granted service connection and an initial noncompensable rating for a low back disability, effective June 25, 2010.  In March 2013, the RO increased the rating for the low back disability to 10 percent effective February 19, 2013.  

The issue of entitlement to a higher initial rating for the low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no current bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was provided full notice with regard to his service connection claim in July 2010, prior to the initial adjudication.  All identified records have been obtained, including service treatment records.  He has not identified any treatment records for hearing loss, and he was provided a VA examination in February 2013.  There is no argument or indication that his degree of hearing loss has changed since that time, or that any additional notice or assistance would be reasonably likely to aid in substantiating the claim.  As such, there will be no prejudice by a decision, and VA has satisfied its duties to inform and assist.  See 38 U.S.C.A. §§ 5103, 5103A; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 38 C.F.R. §§ 3.159, 3.326.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Sensorineural hearing loss will be service connected on a presumptive basis if manifested to a compensable degree within one year after active duty.  38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  A nexus between a current listed chronic disability and service may be established by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

The Veteran contends that service connection is warranted for bilateral hearing loss because he was exposed to hazardous noise during service and he believes there was a decline in his hearing thresholds while in service.  See substantive appeal.

The Veteran is competent to report observable symptoms and noise exposure; however, he is not competent to diagnose actual hearing impairment, and particularly whether he has a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R § 3.385.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The only hearing tests of record are from the Veteran's service records in February 2001; and a VA examination in February 2013.  These do not establish a hearing loss disability in either ear for VA purposes.  At the February 2013 VA examination, the Veteran had pure tone thresholds below 20 decibels at all levels from 500 to 4000 Hertz bilaterally, and his speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  Although he had pure tones of 30 decibels at 6000 Hertz and 25 decibels at 8000 Hertz in the left ear, these do not satisfy the VA definition of hearing loss disability.  See id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that auditory thresholds higher than 20 decibels indicate some degree of hearing loss).

Service connection cannot be awarded where a current disability is not shown during the appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the preponderance of the evidence is against service connection for hearing loss; the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The last VA examination for the Veteran's back disability was in February 2013.  The examiner noted that he would have additional impairment of less movement than normal after repetitive use, and the Veteran reported being unable to lift during flare-ups of his back disability.  The examiner did not estimate the degree of additional impairment, or provide a reason as to why this would not be possible.  There is also no medical evidence since the last VA examination, or other evidence to determine the degree of impairment during flare-ups or after repetitive use.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his back disability. The examiner should note review of the claims file, and conduct any indicated tests or studies.  

The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, or pain, to include during flare-ups or after repetitive use.  This information is required by VA regulations as interpreted by the courts.  

The Veteran is competent to describe limitation of motion or additional impairment during flare-ups, and his reports should be considered along with the other evidence.  

The examiner must provide reasons for any opinion offered, which should be consistent with available evidence.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If the examiner is unable to provide an opinion without resort to speculation, the examiner must provide responses to the following (as required by court decisions):  

Did the examiner consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis?

Does the examiner's inability to provide the necessary opinion reflect the limits of the examiner's knowledge or in the alternative, that of the medical community at large?

It should be clear from the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury could possibly cause the claimed back or neck condition; or that the actual cause could not be selected from multiple potential causes.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


